Hill, C. J.
1. A judgment overruling a demurrer to an indictment can not be made a ground for a new trial. Such a judgment must be excepted to directly, either pendente lite or in the bill of exceptions. Sconyers v. State, 6 Ga. App. 804 (65 S. E. 814).
2. Where one opens from the outside a bolted window of a dwelling house,' by lifting the latch, and thus enters the house, except as to his lower limbs, and is then detected and prevented from making further entrance, there is a sufficient “breaking and entering,” within the meaning of the statute defining burglary. Cooper v. State, 69 Ga. 761.
3. No error of law appears, and the evidence Supports the verdict.

Judgment ajirmed.